Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 1of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: CENTER CITY HEALTHCARE, LLC -— :
d/b/a Hahnemann University Hospital : No. 19-11466-kg

Debtors : Hearing Date: August 24, 2021 at :2:00 p.m.
Objection Deadline: August 9, 2021 at 4:00 p.m.

 

NOTICE OF MOTION

PLEASE TAKE NOTICE that on July 27, 2021, creditor Pamela Saechow, by and through her
undersigned counsel, filed the Motion for Relief from Stay (the “Motion”) with the Court.

PLEASE TAKE FURTHER NOTICE that responses, if any, to the relief requested in the
Motion are to be filed with the United States Bankruptcy Court for the District of Delaware, 824
N. Market Street, Wilmington, Delaware 19801 on or before August 9, 2021 at 4:00 p.m. (ET)
and served upon the undersigned counsel for Ms. Saechow. Only properly and timely filed
responses will be considered.

PLEASE TAKE FURTHER NOTICE that a hearing on the Motion is scheduled for August
24, 2021 at 2:00 p.m. (ET) before the Honorable Mary F. Walrath, Judge of the United States
Bankruptcy Court for the District of Delaware, 824 N. Market Street, Sth Floor, Courtroom #4,
Wilmington, Delaware 19801, which hearing may be telephonic.

IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.

BERGER LAW GROUP, P.C.

Dated: July 27, 2021 By: /s/:_ Phillip D. Berger, Esq.
PHILLIP D. BERGER, ESQUIRE
919 Conestoga Road, Building 3, Suite 114
Rosemont, PA 19010
Attorneys for Pamela Saechow
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 2 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: CENTER CITY HEALTHCARE, LLC
d/b/a Hahnemann University Hospital : No. 19-11466-kg

 

ORDER GRANTING RELIEF FROM THE
AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362

AND NOW, this__ day of . 2021, upon consideration of creditor
Pamela Saechow’s (hereinafter the “Executive Creditor”) Motion for Relief from Stay (the
“Motion”), and after notice and hearing thereon and appearing that due cause exists for the relief
requested; it is

ORDERED that the automatic stay provisions of 11 U.S.C. § 362 are hereby terminated with
respect to the Executive Creditor as follows:

The Executive Creditor shall be entitled to pursue her pending arbitration action in the
Eastern District of Pennsylvania, pursuant to that Court’s ordered arbitration thereof, related to the
wrongful termination of the Executive Creditor, breach of contract, failure to pay wages, and
whistleblower retaliation, or other such claims relating to the Executive Creditor’s employment with
the Debtor; and it is further

ORDERED that this Order shall survive a dismissal or termination of the within bankruptcy
case and shall be binding upon the Debtor and the Trustee appointed herein.

BY THE COURT:

 
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 3 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: CENTER CITY HEALTHCARE, LLC —:
d/b/a Hahnemann University Hospital : No. 19-11466-kg

 

MOTION OF CREDITOR PAMELA SAECHOW
SEEKING RELIEF FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

Creditor Pamela Saechow (“Saechow”) (hereinafter, the “Executive Creditor”), by and
through her counsel, hereby moves for relief from the automatic stay pursuant to 11 U.S.C. § 362,
and in support thereof avers as follows:

1. Debtor Center City Healthcare, LLC d/b/a Hahnemann University Hospital
(“Hahnemann Hospital” or “Debtor”) commenced this bankruptcy proceeding (the “Bankruptcy”) by
filing a voluntary petition pursuant to Chapter 11 of the Bankruptcy Code on June 30, 2019 (the
“Filing Date”).

Dm Ms. Saechow is a former executive of Hahnemann Hospital who was wrongfully
terminated by Hahnemann Hospital.

Bt Ms. Saechow is the former Chief Information Officer of Hahnemann Hospital.

4. Ms. Saechow has claims against the Debtor for breach of contract, failure to pay
wages, wrongful termination and whistleblower retaliation.

oh The Executive Creditor filed her proof of claim in this bankruptcy on August 12,
2019, which claim was later amended on August 5, 2020.

6. Prior to the Debtor’s bankruptcy petition, Ms. Saechow had initiated an action against

the Debtor and other non-bankruptcy related entities, including American Academic Health System,
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 4 of 13

LLC; Paladin Healthcare Capital LLC, and Joel Freedman (collectively, the “Non-Bankrupt
Entities’) in the United States District Court for the Eastern District of Pennsylvania at Docket No.
2:2019cv02075 (the “Saechow Civil Action”).

7. On March 31, 2021, the Court in the Saechow Civil Action entered an order
compelling arbitration of Ms. Saechow’s claims. A true and correct copy of the March 31, 2021
Order in the Saechow Civil Action is attached hereto as Exhibit “A”.

8. However, due to the Debtor’s Bankruptcy Petition, Ms. Saechow is currently stayed
from proceeding with her action against the Debtor, who is an essential and necessary party to the
Saechow Civil Action.

9. The Executive Creditor seeks relief from the automatic stay so that she can enforce
her rights and remedies against the Non-Bankrupt Entities, and to set the amount of her claim in this
bankruptcy proceeding.

10. The purpose of the automatic stay is "to prevent certain creditors from gaining a
preference for their claims against the debtor; to forestall the depletion of the debtor's assets due to
legal costs in defending proceedings against it; and, in general, to avoid interference with the orderly
liquidation or rehabilitation of the debtor." St. Croix Condominium Owners v. St. Croix Hotel, 682
F.2d 446, 448 (Gd Cir. 1982).

11. The automatic stay is not meant to be absolute, and the Bankruptcy Code provides for
relief from stay in appropriate circumstances. In re The SCO Group, Inc., 395 B.R. 852, 856 (Bankr.
D. Del. 2007) (citing Wedgewood Inv. Fund, Ltd. v. Wedgewood Realty Group, Ltd., (In re
Wedgewood), 878 F.2d 693, 697 (3d Cir.1989)).

12. Section 362(d)(1) of the Bankruptcy Code provides that:

On request of a party in interest and after notice and a hearing, the court shall grant relief
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 5 of 13

from the stay provided under subsection (a) of this section, such as by terminating, annulling,
modifying or conditioning such stay-

(1) for cause, including the lack of adequate protection of an interest in property
of such party in interest... .

13. Beyond lack of adequate protection, "cause" is not defined in § 362(d)(1).

14. "Cause is a flexible concept and courts often conduct a fact intensive, case-by-case
balancing test, examining the totality of the circumstances to determine whether sufficient cause
exists to lift the stay." Jn re The SCO Group, Inc., 395 B.R. at 856 (citing Baldino v. Wilson (In re
Wilson), 116 F.3d 87, 90 (3d Cir.1997); Inre Laguna Assocs. Ltd., 30 F.3d 734, 737 (7th Cir.1994);
American Airlines, Inc. v. Continental Airlines, Inc. (Inre Continental Airlines, Inc.), 152 B.R. 420,
424 (D. Del.1993)).

15. This Court has developed a three-prong balancing test to determine whether to grant
relief from the stay to pursue litigation in another forum (collectively referred to herein as the “SCO
Factors’):

1. Whether any great prejudice to either the bankrupt estate or the debtor will result from
continuation of the civil suit;

2. Whether the hardship to the non-bankrupt party by maintenance of the stay considerably
outweighs the hardship to the debtor; and

3. The probability of the creditor prevailing on the merits.
In re SCO, 395 B.R. 852, 857 (Bankr. D. Del. 2007); see also Izzarelli v. Rexene (In re Rexene
Prods. Co.), 141 B.R. 574, 576 (Bankr. D. Del.1992).

16. In this matter, all of the three (3) SCO Factors can be established, which support
lifting the stay in this case.

17. First, there is no prejudice to the bankruptcy estate if the stay is lifted to allow the

Executive Creditor to pursue her civil actions, especially as to the other non-bankrupt defendants and
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 6 of 13

to set the amount of the Executive Creditor’s claim in this bankruptcy action.

18. Importantly, there is no doubt that this Court should conclude that this Debtor is a
necessary party to the non-bankruptcy proceedings for the Executive Creditor.

19. | Moreover, even if it were determined that it would be legally permissible to sever the
Debtor from the other Defendants in the nonbankruptcy proceeding, bifurcation of the
nonbankruptcy jury trial would not be in the interests of judicial economy, would unnecessarily
require two trials of essentially identical issues, and could be prejudicial to the claims of other non-
debtor parties.

20. Chapter 11 of the Bankruptcy Code is intended to provide an expeditious procedure
by which a corporation may obtain confirmation of a repayment plan.

21. The Debtor's bankruptcy lists these Movants as holders of some of the largest
unsecured debts.

22. Ifthe extent of the Debtor's liability to the Executive Creditor is not determined in the
nonbankruptcy actions, the delay in obtaining such determination may frustrate or destroy any
possibility of confirmation of the Debtor’s Chapter 11 plan.

23. Allowing the nonbankruptcy proceeding to go forward will not jeopardize the
bankruptcy estate, as the collection of any judgment that may be entered against the Debtor will be
subject to the terms of the further order of the Bankruptcy Court.

24. — In fact, allowing the nonbankruptcy matter to proceed may assist the Debtor in the
formulation of its Chapter 11 plan.

25. There would be no material prejudice to the Debtor if the Court were to lift the
automatic stay to permit the Executive Creditor to pursue her claims against the Debtor and the Non-

Bankrupt Entities, and the Debtor.
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 7 of 13

26. As to the second prong of the SCO Factors, the Executive Creditor would incur far
more severe prejudice if she was not permitted to pursue her claims outside of this bankruptcy.

27. The Saechow Civil Action is currently being scheduled for an arbitration that would
yield a quick and cost effective resolution of her claims, which resolved amount would then be filed
as a non-contingent claim for a set amount in this bankruptcy action.

28. The currently contested, significant claims of the Executive Creditor would be given
certainty by the nonbankruptcy actions, and would remove the need for this Court to have a trial on
the merits of these complicated employment law matters.

29. The arbitrator’s determination on the questions of the Executive Creditor’s
employment law matters could foreclose these issues from being further litigated in this Court under
the principle of collateral estoppel.

30. Moreover, it should be noted that the interests of judicial economy and the
expeditious and economical determination of litigation is served by lifting the stay.

31. Further, if the arbitrators find in Debtor’s favor on the Executive Creditor’s claims,
the Executive Creditor’s claims may very well be dismissed, as the Executive Creditor would not be
a creditor of the Debtor.

32. The same holds true if the arbitrators find in the Executive Creditor’s favor, but
awards no damages against the Debtor.

33. If, however, the arbitrators find that the Debtor is liable to the Executive Creditor and
that the Executive Creditor is entitled to damages, those findings will be relevant to the pending
proceedings in this Court.

34. Thus, the Executive Creditor must be permitted to pursue her claims in the pending

actions or she will be foreclosed from fully litigating her claims against all necessary parties.
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 8 of 13

35. Without the lifting of the automatic stay, the Executive Creditor will be forced to
present her claims in both forums and will be forced to incur tens of thousands of dollars in
unnecessary fees and costs that would be avoided by the Executive Creditor (and the Debtor) if the
automatic stay is lifted.

36. Litigation in another forum will not prejudice the interests of the other creditors or
interested parties.

37. No other creditors have objected to the claim filed by the Executive Creditor in this
bankruptcy action, and there is nothing in the record suggesting any such prejudice. This factor
weighs in favor of lifting the stay.

38. As the hardship which the Executive Creditor would suffer if the stay is not lifted far
exceeds any hardship that the Debtor would face if the stay were lifted, the Executive Creditor has
met factor two of the SCO Factors.

39. With regard to the third element of the SCO Factors, the Executive Creditor clearly
has colorable claims against the Debtor for which she should be permitted to pursue.

40. | The Executive Creditor has filed actions against the Debtor and the Non-Bankrupt
Entities which allege numerous colorable claims against the Debtor and the Non-Bankrupt Entities
related to the Executive Creditor’s employment with the Debtor.

4l. Whether the Executive Creditor was paid all amounts that she was due, or whether the
Debtor and/or the Non-Bankrupt Entities damaged the Executive Creditor are questions that have
been sufficiently and properly raised by the Executive Creditor.

42. It has long been held in this jurisdiction that even a slight probability of success on
the merits may be sufficient to support lifting an automatic stay in an appropriate case. In re SCO

Group, Inc.,395 B.R. at 859 (citing Int'l Business Machines v. Fernstrom Storage & Van, Co. (Inre
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 9 of 13

Fernstrom Storage & Van Co.), 938 F.2d 731, 737 (7th Cir.1991); Rexene, 141 B.R. at 578).

43.  Asthe Executive Creditor has plead colorable claims against the Debtor and the Non-
Bankrupt Entities that have at least the required probability of success on the merits, this third prong
is also met.

44. — Thus, the Court should find that all of the SCO Factors weigh in favor of granting the
Executive Creditor’s Motion for Relief from Stay and the stay should be lifted so that the Executive
Creditor’s arbitrations against Debtor (and the Non-Bankrupt Entities) may proceed.

45. As the Executive Creditor has demonstrated that there exists ample “cause”, this
Court should grant relief from the automatic stay such that the Executive Creditor can prosecute her
arbitration action against the Debtor and the Non-Bankrupt Entities.

46.  Abriefis not necessary for disposition of this Motion because the issues are clear and
the factual basis underlying the request for relief contained in the instant Motion is incontrovertible.

WHEREFORE, Movant Pamela Saechow respectfully requests the following relief:

a. That the automatic stay contained in 11 U.S.C. §362(a) be unconditionally
terminated to permit Movant to exercise and enforce all of her rights and remedies against the
Debtor with regard to the pending arbitration actions;

b. For such additional and further relief as may be equitable and just under

the circumstances.

BERGER LAW GROUP, P.C.

Dated: July 27, 2021 By:  /s/: Phillip D. Berger, Esq.
PHILLIP D. BERGER, ESQUIRE
919 Conestoga Road, Building 3, Suite 114
Rosemont, PA 19010
Attorneys for Pamela Saechow
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 10 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: CENTER CITY HEALTHCARE, LLC — :
d/b/a Hahnemann University Hospital No. 19-11466-kg

 

CERTIFICATE OF SERVICE
I, Phillip D. Berger, Esquire, do hereby certify that on July 27, 2021, I caused a true and
correct copy of the foregoing Motion Seeking Relief From Automatic Stay, Notice of Motion, and
proposed Order to be filed electronically.
Notice of this filing will be sent to the parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

BERGER LAW GROUP, P.C.

Dated: July 27, 2021 By:  /s/: Phillip D. Berger. Esq.
PHILLIP D. BERGER, ESQUIRE
919 Conestoga Road, Building 3, Suite 114
Rosemont, PA 19010
Attorneys for Pamela Saechow
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 11 of 13

EXHIBIT A
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page 12 of 13
Case 2:19-cv-02075-JHS Document 38 Filed 03/31/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
PAMELA SAECHOW,

Plaintiff,
CIVIL ACTION

V. NO. 19-2075

PHILADELPHIA ACADEMIC HEALTH
SYSTEM, LLC, et al.,

Defendants.

 

 

ORDER

AND NOW, this 31st day of March 2021, upon consideration of Defendants’ Second
Motion to Compel Arbitration and Stay Proceedings (Doc. No. 23), Plaintiff's Response in
Opposition (Doc. No. 24), Defendants’ Reply (Doc. No. 25), the arguments of counsel during the
video hearing held on November 24, 2020 (Doc. No. 27), and in accordance with the Opinion of
the Court issued this day, it is ORDERED as follows:

1. Defendants’ Second Motion to Compel Arbitration and Stay Proceedings (Doc. No.

23) is GRANTED.

2. The Clerk of Court shall place this case in SUSPENSE pending the outcome of the
arbitration.

3. Plaintiff is given thirty (30) days from the date of this Order in which to file for
arbitration. If Plaintiff does not initiate arbitration within that time, the Court will
dismiss this case.

4. The parties shall inforrn the Court by letter if arbitration has been initiated within thirty
(30) days of the date of this Order, as well as the outcome of the arbitration if it is

pursued by Plaintiff.
Case 19-11466-MFW Doc 2623 Filed 07/27/21 Page13 of 13
Case 2:19-cv-02075-JHS Document 38 Filed 03/31/21 Page 2 of 2

5. If Plaintiff does initiate arbitration within thirty (30) days from the date of this Order,
the parties shall inform the Court by letter of the status of the arbitration proceeding

every ninety (90) days.

BY THE COURT:

/s/ Joel H. Slomsky
JOEL H. SLOMSKY, J.
